Title: From Thomas Jefferson to Craven Peyton, 28 January 1807
From: Jefferson, Thomas
To: Peyton, Craven


                        
                            Dear Sir
                            
                            Washington Jan. 28. 1807.
                        
                        On reciept of your letter from Lancaster, I wrote to mr Hay to engage mr Wirt as assistant counsel in your
                            case in chancery. I inclose you his answer. wishing to avoid appearing in this case I must get the favor of you to write
                            to mr Wirt & to do what is needful in the case. Accept my friendly salutations & best wishes.
                    